DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4 recites, “the second charged particle beamlet.” There is insufficient antecedent basis for this limitation in the claim. The claim will be examined as though the second charged particle beam were an off-axis beam.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-7, 10-13, and 15 are rejected under 35 U.S.C. 102(a)(1) and (2) as being anticipated by US 2016/0155603 A1 [Zeidler].

Regarding Claim 1:
Zeidler teaches a charged particle beam apparatus for inspecting a sample (abstract), comprising: 
a charged particle beam source configured to emit a charged particle beam along a primary optical axis (Fig. 2 (301)); 
a first aperture plate configured to form a plurality of charged particle beamlets from the charged particle beam (Figs. 2 or 7 (320)); 
a second aperture plate (Fig. 2 (313)), movable between a first position and a second position (para 55); and 
a controller having circuitry and configured to change the configuration of the apparatus to switch between a first mode and a second mode (paras 90-91; element (500)), wherein: 
in the first mode: the second aperture plate is positioned in the first position, and the first aperture plate and the second aperture plate are configured to allow an on-axis charged particle beamlet with respect to the primary optical axis, to pass through (in the configuration passing beamlets through (317ii), the central aperture provides an on-axis beamlet), and 
in the second mode: the second aperture plate is positioned in the second position, and the first aperture plate and the second aperture plate are configured to allow the on-axis charged particle beamlet and an off-axis charged particle beamlet with respect to the primary optical axis, to pass through (in the configuration passing beamlet through (317i), the central aperture provides a beamlet and other apertures provide off-axis beamlets).  

    PNG
    media_image1.png
    429
    696
    media_image1.png
    Greyscale

It is noted that the embodiment of Fig. 7 provides the same features, but reverses the order of the plates.

Regarding Claim 4:
Zeidler teaches the apparatus of claim 1, wherein the second aperture plate is configured to block the second charged particle beamlet when the apparatus operates in the first mode (as shown in Fig. 7, wherein beams are blocked when apertures of aperture plates do not align).  

Regarding Claim 5:
Zeidler teaches the apparatus of claim 1, wherein the first aperture plate is positioned between the charged particle beam source and the second aperture plate when the apparatus operates in the first mode (as shown in Fig 7, wherein (320) is between the source and (313)).  

Regarding Claim 6:
Zeidler teaches the apparatus of claim 1, further comprising: a condenser lens configured to change paths of the plurality of charged particle beamlets to form a plurality of images of the charged particle beam source on an image plane (Fig. 1 (307) demonstrates a lens providing such function, and as such is the condenser lens at issue).  

Regarding Claim 7:
Zeidler teaches the apparatus of claim 6, wherein the second aperture plate is positioned between the first aperture plate and the condenser lens when the apparatus operates in the first mode (this is the configuration shown in Fig. 7).  

Regarding Claim 10:
Zeidler teaches the apparatus of claim 1, wherein the second aperture plate is positioned between the charged particle beam source and the first aperture plate when the apparatus operates in the first mode (this is the configuration shown in Fig. 2).  

Regarding Claim 11:
Zeidler teaches the apparatus of claim 1, further comprising: 
a beam separator configured to deflect secondary electrons generated from the sample (Fig. 1 (400)); and 
a first electron detection device configured to detect the secondary electrons when the apparatus operates either in the first mode or in the second mode (Fig. 1 (200)).  

Regarding Claim 12:
Zeidler teaches the apparatus of claim 11, wherein the controller includes circuitry to: 
control the beam separator, either in the first mode or in the second mode, to deflect the secondary electrons towards the first electron detection device, wherein the first electron detection device is aligned with a first secondary optical axis (as shown in Fig. 1, the separator always directs secondary electron into the detection device).  

Regarding Claim 13:
Zeidler teaches the apparatus of claim 1, further comprising: 
a beam separator configured to deflect secondary electrons generated from the sample (Fig. 1 (400)); 
a first electron detection device configured to detect the secondary electrons when the apparatus operates in the second mode (Fig. 1 (200)); and a second electron detection device configured to detect the secondary electrons when the apparatus operates in the first mode (Fig. 1 (200) detects the secondary electrons irrespective of the mode, and as such is both the first and second electron detection device).  

Regarding Claim 15:
Zeidler teaches a method of inspecting a sample using a charged particle beam apparatus (abstract) including a first aperture plate configured to form a plurality of charged particle beamlets from a charged particle beam emitted by a charged particle beam source (Fig. 7 (320)), the method comprising:
moving a second aperture plate from a second position to a first position (para 55), wherein: 
positioning the second aperture plate at the first position enables an on-axis charged particle beamlet with respect to a primary optical axis to pass through a combination of the first and second aperture plates (in the configuration passing beamlets through (317ii), the central aperture provides an on-axis beamlet), and -5-Application No.: 16/834,778 Attorney Docket No.: 14261.0127-00000 ASML Ref No. 2019P00052 US02 
positioning the second aperture plate at the second position enables an on-axis and an off- axis charged particle beamlet to pass through the combination of the first and second aperture plates (in the configuration passing beamlet through (317i), the central aperture provides a beamlet and other apertures provide off-axis beamlets).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Zeidler in view of US 2018/0254167 A1 [Zhao].
Regarding Claim 16:
Zeidler teaches a method of inspecting a sample using a charged particle beam apparatus (abstract) including a first aperture plate configured to form a plurality of charged particle beamlets from a charged particle beam emitted by a charged particle beam source (Fig. 7 (320)), the method comprising: 
moving a second aperture plate from a second position to a first position (para 55), wherein: 
positioning the second aperture plate at the first position enables an on-axis charged particle beamlet with respect to a primary optical axis to pass through a combination of the first and second aperture plates (in the configuration passing beamlets through (317ii), the central aperture provides an on-axis beamlet), and 
positioning the second aperture plate at the second position enables an on-axis and an off- axis charged particle beamlet to pass through the combination of the first and second aperture plates (in the configuration passing beamlet through (317i), the central aperture provides a beamlet and other apertures provide off-axis beamlets).
However, Zeidler fails to teach that the method is embodied in a non-transitory computer readable medium having instructions recorded thereon.
Zhao teaches a non-transitory computer readable medium having instructions recorded thereon for causing an electron beam imaging system to image a sample (paras 39-40, abstract). It would have been obvious to one of ordinary skill in the art before the effective time of filing to use the non-transitory computer readable medium to save the execution instructions of Zeidler. One would have been motivated to do so since this would allow one to easily recreate the method performed by Zeidler. 

Allowable Subject Matter
Claims 2, 8, 9, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-7, 10-13, 15-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782. The examiner can normally be reached M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/Primary Examiner, Art Unit 2881